Exhibit 99.2 PROXY JACADA LTD. 11 Shenkar Street Herzliya 46725, Israel THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned hereby appoints Mr. Gideon Hollander and Mr. Yossie Hollander or either of them, as proxy, with the power to appoint his substitute, and hereby authorizes him to represent to vote as designated on the reverse side of this card, all the Ordinary Shares of Jacada Ltd. (the “Company”), held of record by the undersigned on December 16, 2015, at the Annual General Meeting of Shareholders (the “Meeting”) to be held on Friday, January 15, 2016 at 9:00a.m. (Israel time), at the offices of the Company, 11 Shenkar Street, Herzliya 46725, Israel, or any adjournment or postponement thereof, on the following matters, which are more fully described in the Notice of 2015 Annual General Meeting of Shareholders of the Company and Proxy Statement relating to the Meeting. The undersigned acknowledges the publication of the Notice of Annual General Meeting of Shareholders of the Company, as well as receipt by the undersigned of the Proxy Statement with respect to ty the Meeting. This Proxy, when properly executed, will be voted in the manner directed herein by the undersigned. If no direction is given with respect to any of the proposals for the Meeting, this Proxy will be voted “FOR” each proposal (and, in the case of Proposals 1 and 2, “FOR” the nominees recommended by the Board only, and “AGAINST” the other nominees) and in such manner as the holder of the Proxy determines with respect to any other business that may properly come before the Meeting or any adjournment or postponement thereof. Any and all proxies heretofore given by the undersigned are hereby revoked. (Continued and to be signed on the reverse side) ANNUAL GENERAL MEETING OF SHAREHOLDERS OF JACADA LTD. January 15, 2016 Please sign, date and mail your proxy card in the envelope provided as soon as possible. ↓Please detach along perforated line and mail in the envelope provided.↓ PLEASE SIGN, DATE AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE.PLEASE MARK YOUR VOTE IN BLUE OR BLACK INK AS SHOWN HERE x FOR
